HEADNOTES: See Preceding Case.
                             OPINION
The only difference between this case and case No. 2295, this day decided, is that the action was brought *Page 117 
in the District Court of Big Horn County, by another plaintiff, The Big Horn Co-operative Marketing Association, a Corporation, and for a different amount of money based upon an account for different items than those mentioned in case No. 2295. The defendants are the same in both cases and the history of this litigation is similar to that of case No. 2295, aforesaid. Identically the same questions of law are involved in this case as were considered and disposed of in No. 2295. Consequently, without further comment, the same result must be reached here as in No. 2295. The order in this cause appealed from will be affirmed.
Affirmed.
BLUME, C.J., concurs, and Kimball, J., concurs in the result. *Page 118